MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                                Aug 14 2018, 8:59 am
      court except for the purpose of establishing
                                                                                   CLERK
      the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                                  Court of Appeals
      estoppel, or the law of the case.                                             and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Jennifer A. Joas                                         Curtis T. Hill, Jr.
      Madison, Indiana                                         Attorney General of Indiana
                                                               Tyler G. Banks
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Linda Sechrest,                                          August 14, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-628
              v.                                               Appeal from the
                                                               Ripley Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      Ryan J. King, Judge
                                                               Trial Court Cause No.
                                                               69C01-1608-F3-14



      Kirsch, Judge.


[1]   Linda Sechrest (“Sechrest”) pleaded guilty to Level 3 felony conspiracy to

      manufacture methamphetamine and was sentenced to twelve years in the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018                   Page 1 of 12
      Indiana Department of Correction (“the DOC”), with six of those years

      suspended to probation. Sechrest appeals her sentence and raises the following

      issue for our review: whether her sentence is inappropriate in light of the nature

      of the offense and the character of the offender.


[2]   We affirm.


                                 Facts and Procedural History
[3]   As early as November 2015, Sechrest was involved in a methamphetamine

      production operation. By all accounts, her husband, Eric (“Eric”), was the

      ringleader, and Sechrest assisted him. The drug operation involved a number of

      other individuals, including (1) her adult daughter, Gabrielle (“Gabrielle”), (2)

      Gabrielle’s boyfriend or husband, Isaac Burkett (“Isaac”), who also goes by the

      name “Lumpy,” (3) Sechrest’s teenage son (“C.S.”), (4) and friends, including

      D.J. Johns (“Johns”). At first, Sechrest and her husband were living in an

      apartment, and the methamphetamine was being produced there, but they later

      moved to a trailer, where the production continued. At times, living in the

      trailer were Sechrest, Eric, C.S., Gabrielle, Isaac, their minor son (“Child”),

      Johns, and someone named Chris Gallagher, along with his girlfriend and their

      two young children. Eric would tell Sechrest that they needed pseudoephedrine

      and other precursors, and Sechrest would ask, among others, Johns and

      Gabrielle, and Isaac to purchase the items. Eric would manufacture the

      methamphetamine, and he primarily was the one who sold it. Following sales

      of the methamphetamine, Eric would give money to Sechrest.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 2 of 12
[4]   In March 2016, Eric was jailed for a month or so on an unrelated probation

      violation, and while he was in jail, Eric communicated via telephone with

      Sechrest and instructed her to have others purchase Sudafed or

      pseudoephedrine products, saying to her, “You need to go ahead and have

      everybody get their squares, so that I can get to work when I get out of here[,]”

      and “Have Lumpy and everybody all go get them[.]” Appellant’s App. Vol. II at

      11-12. Eric told Sechrest, “It would be awesome if I had about twenty or thirty

      of em when I get out of here.” Id. at 12; Tr. Vol. II at 87. Sechrest did as she

      was asked, and she kept the operation running in Eric’s absence. Meanwhile,

      law enforcement personnel were listening to recordings of Eric’s jail telephone

      calls with Sechrest, and they engaged in an investigation of what authorities

      believed was a methamphetamine producing business.


[5]   Following the investigation and execution of a search warrant at Sechrest’s

      residence, the State charged Sechrest in August 2016 with Level 3 felony

      conspiracy to manufacture methamphetamine, alleging as follows:


              On or between March 31, 2016 and July 28, 2016 in Ripley
              County, State of Indiana, Linda Sechrest agreed with Eric
              Sechrest or Gabrielle Sechrest or Isaac Burkett or DJ Johns to
              knowingly or intentionally manufacture methamphetamine in an
              amount at least five (5) grams but less than ten (10) grams. Eric
              Sechrest or Linda Sechrest or Gabrielle Sechrest or Isaac Burkett
              or DJ Johns performed an overt act in furtherance of that
              agreement.


      Appellant’s App. Vol. II at 9.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 3 of 12
[6]   On February 13, 2018, Sechrest pleaded guilty as charged and sentencing was

      left to the trial court’s discretion.1 That same date, the trial court held a

      sentencing hearing. At the hearing, the State called as a witness Johns, who

      stated that his first contact with the Sechrest family and with methamphetamine

      was in November 2015, when he met Sechrest and her daughter Gabrielle.

      They asked Johns to purchase Sudafed, and in exchange, the Sechrests would

      give him money or methamphetamine. Johns said, “I chose to get meth.” Tr.

      Vol. II at 13. Johns said that Eric would cook the pseudoephedrine, sometimes

      at the apartment where the Sechrests lived at the time. After the apartment, the

      Sechrests moved to a trailer and continued their production of

      methamphetamine there. He said that Eric, Sechrest, Isaac, and Donald Bentle

      would “would ask people to go and buy” the ingredients, including “boxes” of

      pseudoephedrine. Id. at 13-14, 18. Johns testified that Sechrest asked him to do

      so on approximately five occasions. Id. at 18-19. He estimated that “at least

      twenty” people were involved in the process. Id. at 14. Johns testified that he

      never saw Sechrest use methamphetamine and only saw her sell it on one

      occasion, but he saw Eric hand cash directly to Sechrest on three occasions,

      when he happened to be present, following Eric making a sale of

      methamphetamine. Id. at 19, 25.




      1
        The guilty plea agreement is not included in the record before us. However, the parties agree and the
      transcript of the sentencing hearing reflects that it was an “open plea.” Tr. Vol. II at 3.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018                   Page 4 of 12
[7]   Johns also testified about a period of time, estimated at a month or so, when

      Eric was in jail, and Sechrest had phone communication with Eric, in which

      she and Eric discussed “getting boxes” of Sudafed. Id. at 22. Johns said that

      Sechrest asked Gabrielle to purchase it, and then Gabrielle asked Johns to

      purchase some, so “me, Gabby, and Isaac went and bought some.” Id. His

      understanding was that they were buying for Eric to cook it when he was

      released.


[8]   At the sentencing hearing, defense counsel called Sechrest’s father-in-law, Gene

      Sechrest (“Gene”), to testify. Gene testified to not knowing about the drug

      enterprise, being completely opposed to it, and stating that he would have

      turned in his family members had he known. When Gabrielle, Isaac, Eric, and

      Sechrest were arrested, Gabrielle and Isaac’s son, Child, was placed with Gene

      and his wife for a while, and Gene said it was very hard on Child to have his

      parents (Gabrielle and Isaac) and grandparents (Sechrest and Eric) taken from

      him. He testified that, when Sechrest was released on bond, Child improved

      greatly and that Sechrest spent time helping Child to get prepared for

      kindergarten and providing a positive influence. Gene said at some point

      Sechrest moved in with Gene and his wife, who had obtained guardianship of

      Child, and said that Sechrest had “turned [Child] around.” Id. at 35.


[9]   Defense counsel also presented Sechrest’s testimony. She discussed the family

      members in the courtroom that were there to support her, her pending

      application for social security disability, and her lack of any criminal history,

      having never been convicted or arrested of a felony or misdemeanor. Sechrest,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 5 of 12
who was forty-four years old at the time, stated that it had been more than a

decade since she used alcohol. She testified that she stopped using marijuana at

the age of twenty-eight and that, when she had used marijuana, it was only

occasionally. She testified that she had never consumed or used heroin or

methamphetamine. Sechrest testified that, due to her rheumatoid arthritis, she

was required to take quite a few prescription medications and had to submit to

a blood test every few months for “liver counts,” also noting “I’m on Medicaid

and I was not going to use any illegal drug to lose Medicaid.” Id. at 46. She

acknowledged that it was unusual that she would be “at the center of a

manufacturing ring” given that she did not use illegal substances and had no

criminal history. She acknowledged that she helped Eric to bring in what was

necessary and that she asked other people to buy boxes of pseudoephedrine

from time to time, explaining that Eric “would ask me to ask people to buy

boxes.” Id. at 51. She said that once the precursors were assembled, her

husband, Eric, cooked the methamphetamine and distributed it. She testified

that the primary income for her and for Eric came from the sale of the drugs.

She said that after sales of the methamphetamine, Eric would give her cash and

that she would use it to pay the household bills. Id. at 54. Sechrest stated that

Eric was the person who regularly distributed the methamphetamine, although

she acknowledged that she sold it on more than one occasion. Id. at 54-55. On

cross examination, Sechrest approximated that the operation involved the

participation of thirty people, and she confirmed that she was involved only for

the money, as she did not use methamphetamine. Id. at 78. She also confirmed


Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 6 of 12
       that she continued to assemble the precursors while Eric was in jail, at his

       request. Id. at 80.


[10]   In her testimony, Sechrest expressed remorse for her involvement, stating that

       she was “glad this happened” and noting that “somebody could have ended up

       dead.” Id. at 79-80. After her arrest, while in jail, Sechrest was involved in

       support groups, went to church, and had no conduct or contraband reports.

       After she bonded out, she obeyed the conditions of her bond. She outlined her

       pending application for social security disability associated with diagnosed

       rheumatoid arthritis and fibromyalgia. Because her son, C.S., was living with

       Sechrest at the time of her arrest, he was removed from the home and

       ultimately adjudicated a child in needs of services (“CHINS”), and Sechrest

       testified to her involvement with the associated CHINS case, her participation

       in services, and regular communication with case workers.


[11]   At the conclusion of the hearing, and before imposing its sentence, the trial

       court recognized aggravators and mitigators. The first aggravating

       circumstance was the facts and circumstances of the criminal enterprise,

       characterizing it as a “major methamphetamine distribution scheme” and that

       Sechrest was a “conduit” between Eric and twenty to thirty “smurfs,” who

       would buy the precursors. Id. at 86-88. The trial court observed that, while the

       number of times that the methamphetamine was sold will never be known, it

       likely was sold “hundreds of times . . . into the streets as a result of this

       operation.” Id. The second aggravator found by the trial court was the level of

       Sechrest’s involvement, opining that “the operation might have been shut

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 7 of 12
       down, had it not been for your continued involvement,” that in Sechrest’s own

       words it was “easy money,” and that she was doing it only for financial gain. 2

       Id. at 88-89. The third aggravator recognized by the trial court was the danger

       to the adults and especially to the children, who lived at the residence and were

       around the methamphetamine operation for some time. Id. As mitigators, the

       trial court recognized that Sechrest had no criminal history and that she pleaded

       guilty and accepted responsibility for her criminal actions. Id. at 86. The trial

       court sentenced Sechrest to twelve years in the DOC, with six years suspended,

       and it subsequently memorialized its statements made at the hearing in a

       written Judgment of Conviction and Pronouncement of Sentence. Appellant’s

       App. Vol. II at 29-31. Sechrest now appeals.


                                        Discussion and Decision
[12]   Sechrest contends that her twelve-year sentence with six years suspended to

       probation for her Level 3 felony conspiracy to manufacture methamphetamine

       conviction is inappropriate, and she asks us to reduce her sentence. Pursuant to

       Indiana Appellate Rule 7(B), this Court “may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” Our Supreme Court has explained that the principal




       2
         The trial court observed that the situation bore resemblance to a popular television series now airing on
       Netflix, stating, “The fact that you . . . didn’t have any use or w[ere] not using methamphetamine is atypical,
       I’ll say that, but I don’t know that that’s any better or worse. Sounds a little bit, Breaking Bad[-]ish, where
       someone is just using it for their own financial gain.” Tr. Vol. II at 89.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018                     Page 8 of 12
       role of appellate review should be to attempt to leaven the outliers, “not to

       achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d
1219, 1225 (Ind. 2008). We independently examine the nature of Sechrest’s

       offense and her character under Appellate Rule 7(B) with substantial deference

       to the trial court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015).

       “In conducting our review, we do not look to see whether the defendant’s

       sentence is appropriate or if another sentence might be more appropriate; rather,

       the test is whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d
306, 315 (Ind. Ct. App. 2013), trans. denied. Sechrest bears the burden of

       persuading us that her sentence is inappropriate. Id.


[13]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015);

       Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014). Sechrest was

       convicted of a Level 3 felony, and the advisory sentence for a Level 3 felony

       conviction is nine years, with a range of between three and sixteen years. Ind.

       Code § 35-50-2-5. Sechrest received a sentence of twelve years, with six years

       suspended to probation. “In assessing whether a sentence is inappropriate,

       appellate courts may take into account whether a portion of the sentence is

       ordered suspended or is otherwise crafted using any of the variety of sentencing

       tools available to the trial judge.” Thompson, 5 N.E.3d at 391.


[14]   As this court has recognized, “The nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 9 of 12
       participation.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). On

       appeal, Sechrest argues that her involvement was “not as deviant” as the trial

       court characterized, asserting that “[t]here is no evidence that Sechrest herself

       even knows how to make methamphetamine” and that “Eric was the real

       brains behind the operation and used Sechrest as a pawn in his operation[,]” as

       he instructed her and others to obtain pseudoephedrine and other precursors for

       him. Appellant’s Br. at 11. She notes that she used the money that she received

       from Eric to pay day-to-day bills and that they lived in a trailer, often with

       “upwards of ten people in the trailer,” which, she claims “does not paint a

       picture of a high profile drug operation.” Id. at 12. Given all of this, she urges

       that the nature of the offense supports revision of her sentence. We disagree.


[15]   Even if, as Sechrest asserts, Eric was “the brains of the operation,” she assisted

       him in the enterprise. That Sechrest did not actually cook the

       methamphetamine does not absolve her from culpability, and, as the State

       asserts, “she was a critical part of the production process[.]” Appellee’s Br. at 9.

       By her own account, Sechrest would ask people, up to thirty in number,

       including family and friends, to purchase pseudoephedrine and other

       precursors, which her husband would later manufacture into finished product,

       and then sell. This began in at least November 2015 and extended through July

       2016. Even if Sechrest was not the primary seller of the methamphetamine, she

       acknowledged that she sold it on more than one occasion. Tr. Vol. II at 54-55.

       Eric would give Sechrest at least some of the proceeds from methamphetamine

       sales, and she would use it to pay bills. This reflects a substantial criminal


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 10 of 12
       enterprise, in which Sechrest was intimately involved. We conclude that the

       nature of the offense does not warrant a reduction in Sechrest’s imposed

       sentence.


[16]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. When considering the character of the

       offender, one relevant fact is the defendant’s criminal history. Johnson v. State,

       986 N.E.2d 852, 857 (Ind. Ct. App. 2013). Sechrest, at age forty-four, has no

       criminal history, adult or juvenile, and has never been arrested. She graduated

       from high school and pursued some college level studies. She explains that she

       is not employed due to her rheumatoid arthritis, diagnosed in 2005, and

       fibromyalgia, diagnosed in 2012, and is seeking disability benefits. She reminds

       us that she was released on bond in April 2017 and did not commit any

       offenses, and she participates with DCS and services provided. Sechrest notes

       that she pleaded guilty as charged and that she did not receive the benefit of

       reduced or dismissed charges. She urges that her character warrants a reduction

       in her sentence.


[17]   Here, Sechrest participated with her husband in a methamphetamine

       production enterprise. The State suggests, and we agree, that Sechrest’s

       involvement was ongoing and was not “a momentary lapse of judgment.”

       Appellee’s Br. at 10. She did not use methamphetamine, and never had. That is,

       she was involved only to make money, not fuel her own addiction. She

       involved up to thirty people in the operation, including her own daughter,

       Gabrielle, who was one of many that Sechrest asked to purchase precursors.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 11 of 12
       Although Gabrielle was using the manufactured methamphetamine, Sechrest

       continued to have Gabrielle as an active participant in the scheme. Sechrest

       points to Eric as the mastermind of the operation, but when he was in jail,

       Sechrest kept the process going, asking friends and family to purchase the

       pseudoephedrine. The various precursors would be retained, and the product

       eventually manufactured, in Sechrest’s residence, where her teenage son, a

       young grandchild, and the Gallaghers’ two small children were residing. These

       decisions do not reflect positively on Sechrest’s character.


[18]   Our task on appeal is not to determine whether another sentence might be more

       appropriate; rather, the inquiry is whether the imposed sentence is

       inappropriate. Barker, 994 N.E.2d at 315. Sechrest has failed to carry her

       burden of establishing that her sentence is inappropriate in light of the nature of

       the offense and her character.


[19]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-628 | August 14, 2018   Page 12 of 12